Title: 12th.
From: Adams, John Quincy
To: 


       I am exceedingly pleased with what I have done in Horace; and have come across many very noble Sentiments. One of those in the 9th. Ode, which I read this morning, comes, very near to one, that proceeded from the Saviour of the World. Matthew VI. 34. Take therefore no thought for the morrow: for the morrow shall take thought for the things of itself. Sufficient unto the day is the evil thereof. Horace Ode IX. 13.
       
        Quid sit futurum cras, fuge quaerere; et
        Quem fors dierum cumque dabit, lucro
        Appone .................................
       
       The writer, that has ideas, so correspondent to those uttered by the mouth of god, and that without the real inspiration, must very justly hold his rank among the greatest authors. Mr. Smith set out in the afternoon to return to Boston.
      